        Case: 4:20-cv-02102-JJH Doc #: 4 Filed: 10/20/20 1 of 3. PageID #: 26




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Jose Antunes-Aguirre,                            Case No. 4:20-cv-2102

                        Petitioner

        v.                                               MEMORANDUM OPINION
                                                         AND ORDER

Mark K. Williams,

                        Respondent


        Pro se Petitioner Jose Antunes-Aguirre, a federal inmate incarcerated at Federal Correctional

Institution Elkton (“Elkton”), has filed an “Emergency Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 (Doc. No. 1.) Petitioner seeks release to home confinement on the basis that

Respondent is failing to provide him adequate protection from the COVID-19 virus at Elkton in

violation of his rights under the Eighth Amendment.

        Promptly after the filing of a habeas corpus petition, a federal district court must undertake a

preliminary review of the petition to determine “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief” in the district court. Rule 4 of the Rules

Governing Habeas Corpus Cases Under Section 2254 (applicable to petitions under § 2241 pursuant

to Rule 1(b)). If so, the petition must be summarily dismissed. See Allen v. Perini, 26 Ohio Misc.

149, 424 F.2d 134, 141 (6th Cir. 1970) (the district court has a duty to “screen out” habeas corpus

petitions that lack of merit on their face). No response is necessary when a petition is frivolous,

obviously lacks merit, or where the necessary facts can be determined from the petition itself

without consideration of a response. Id.

                                                    1
          Case: 4:20-cv-02102-JJH Doc #: 4 Filed: 10/20/20 2 of 3. PageID #: 27


          Upon review, I find that the Petition must be dismissed.

          Prison conditions are subject to constitutional scrutiny under the Eighth Amendment, but in

order to make out a claim, a prisoner must demonstrate both objective and subjective components.

Wilson v. Williams, 961 F.3d 829, 839 (6th Cir. 2020). He must show that he was subjected to an

objectively serious prison condition as to which a defendant prison official acted with subjective

“deliberate indifference.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). The subjective component

of a claim requires a prisoner to show that a prison official “knows that inmates face a substantial

risk of serious harm and disregards that risk by failing to take reasonable measures to abate it.” Id.

at 847.    An official may not be held liable if he responded reasonably to a known risk, even if the

harm ultimately was not averted. Id. at 826.

          In Wilson, the Sixth Circuit examined the conditions at Elkton in the context of a § 2241

action and concluded that a class of medically-vulnerable inmates was not likely to succeed on the

merits of an Eighth Amendment claim based on COVID-19 circumstances. 961 F.3d at 844. The

Sixth Circuit held that that the Bureau of Prisons (“BOP”) “responded reasonably to the known,

serious risks posed by COVID-19 to petitioners at Elkton,” and, therefore, the inmates could not

demonstrate the required subjective element of a deliberate indifference claim. Id. at 840. The

Court found that the BOP’s “failure to make robust use of transfer, home confinement, or

furlough” for prisoners at Elkton, including medically vulnerable inmates – as Petitioner seeks here

– did not constitute deliberate indifference within the meaning of the Eighth Amendment “in light

of the BOP’s other measures to prevent the spread of COVID-19, and given the limitations on the

BOP’s authority to release inmates.” Id. at 844. The Court also found that the district court

abused its discretion in granting a preliminary injunction without addressing the BOP’s “legitimate

concerns about public safety” regarding whether inmates could care for themselves upon release,

and whether they presented a substantial risk to the general public without assurance they could do

so. Id. at 845.

                                                    2
        Case: 4:20-cv-02102-JJH Doc #: 4 Filed: 10/20/20 3 of 3. PageID #: 28


        In light of the Sixth Circuit’s decision in Wilson, this Petition, which asserts the same claim

related to the conditions at Elkton, lacks merit on its face. The Sixth Circuit has already considered

an essential element of Petitioner’s claim based on the same allegations relating to COVID-19, and

published an opinion holding that the Respondent would likely prevail. Therefore, the instant

Petition does not allege a colorable claim.

                                              Conclusion

        Accordingly, the Petition is dismissed pursuant to Rule 4 of the Rules Governing Habeas

Corpus Cases. This dismissal is without prejudice to re-filing in the event of a final judgment in

Wilson, or other binding authority in this Circuit, suggesting a colorable claim. The Court further

certifies that an appeal from this decision could not be taken in good faith.

        So Ordered.


                                                          s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    3
